DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the request for continued examination filed on 05/14/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
Response to Arguments
Rejection of Claims under 35 USC 103 
Applicant’s Response:

•	“wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device”

Examiner’s Response:
Applicant’s arguments with respect to independent claims 1, 10 and 18 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Lee at al. (US 20190306028 A1).
The combination of McFarland et al. (US 20120093240 A1) and further in view of Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1) teaches the language of the independent claims.

	
Terminal Disclaimer
The terminal disclaimer filed on 11/07/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded and approved on 11/07/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18 both recites the limitation "the extracted noise information" in associating a second unique identifier of the new end device with the extracted noise information.  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 20120093240 A1) and further in view of Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1).

As to claim 1, McFarland et al. teaches a system for noise profile generation comprising: a customer gateway communicatively coupled to one or more end devices over a communication medium; at least one noise information node, each of the at least (See ¶¶ [0012], [0021],  Teaches that as shown in FIG. 1, a powerline communication (PLC) device 116 that uses the powerline network 102 for exchanging data, connecting to the Internet, etc. is connected to the powerline network 102 via the powerline socket 104. A powerline interference analyzer 112 connects to the powerline network 102 via the powerline socket 108. The powerline interference analyzer 112 comprises a power spectrum analyzer 126, an interference processing unit 122, a noise signature database 124, and a signal characteristics analyzer 128. The interference processing unit 122 is coupled with the power spectrum analyzer 126, the noise signature database 124, and the signal characteristics analyzer 128. In some implementations (as depicted in FIG. 1), the powerline interference analyzer 112 may be a standalone powerline device configured to analyze the noise characteristics of the powerline network 102 and to determine causes of noise on the powerline network 102. However, in other implementations, powerline interference analyzer 112 may be implemented as part of one or more PLC devices (e.g., the PLC device 116). At block 202, the powerline network noise characteristics are determined at a network analyzer of a powerline network);
a noise profile database storing one or more noise profiles, wherein each of the one or more noise profiles is respectively associated with at least one noise source (See ¶ [0017], Teaches that the noise signature database 124 can include predefined representations (in the time domain and/or the frequency domain) that uniquely represent each powerline or non-powerline device that can potentially be a noise source (e.g., to the PLC device 116) when connected to the powerline network 102.).
and a noise profile generator comprising: at least one processor; and non-transitory computer readable media having encoded thereon computer software comprising a set of instructions executable by the at least one processor to: based on an identification, by the at least one noise information node, that the new end device has been connected to the communication path, identify, based on a corresponding first unique identifier associated with the at least one noise information node and at the noise profile database, existing noise information associated with the communication path (See ¶ [0023], Teaches that at block 204, one or more noise patterns that are representative of a noise source signature are determined based on analyzing the powerline network noise characteristics. For example, the power spectrum analyzer 126 can determine the one or more noise patterns based on analyzing the powerline network noise characteristics. Noise generated by various devices in the powerline network 102 (i.e., a noise signature of the devices) can have specific time-domain characteristics and frequency-domain characteristics that can enable identification of the powerline and non-powerline devices that generated the noise (i.e., the noise sources)).
However, it does not expressly teach wherein each of the at least one noise information node has a first unique identifier and is further programmed to identify a new end device connected to the communication path; associate a second unique identifier 
Wolcott et al., from analogous art, teaches wherein each of the at least one noise information node has a first unique identifier and is further programmed to identify a new end device connected to the communication path (See ¶¶ [0022], [0020], Teaches that Analyzer 103 may communicate with hub 102 and/or other network elements over one or more network interfaces (i/f) 203. Interface 203 could be, e.g., a Gigabit Ethernet card, 802.11 wireless interface, etc. According to some embodiments, Analyzer 103 may process the retrieved data to characterize devices 101-1 through 101-n, to identify devices that share communication paths or portions of paths, to diagnose and locate network problems such as noise/interference ingress, to identify unauthorized and/or unprovisioned devices, and/or perform other operations described herein. A Gigabit Ethernet card or a 802.11 wireless interface both have a unique identifier known as a MAC address); 
associate a second unique identifier of the new end device with the extracted noise information (See ¶ [0056], Teaches that in 860, the attenuation factor AFn for the access devices may be stored in a database 190 as illustrated in FIG. 9D. For convenience, FIG. 9D shows data in a simple table. The table of FIG. 9D is merely one example of how data can be arranged in accordance with various embodiments. The actual format of data and/or the tables or other data structures used to organize that data will vary among different embodiments. For each access device, a row entry is included that contains an index 191 uniquely identifying the entry, an access device identifier 192, and an attenuation factor AFn.), 
subtract the existing noise information from the extracted noise information resulting in an added noise information (See ¶¶ [0040], Teaches that in other variations, a summed value (e.g., vector sum, sum of squared values, RMS, abs RMS, etc.) may be determined for the set of tap values themselves at the first and second sample times, respectively, and then a difference (e.g., subtraction, vector division, etc.) of the summed tap values may be used to compare noise received at different access devices), 
and generate, based on the added noise information, an isolated noise profile associated with the new end device (See ¶¶ [0050], [0051] Teaches that In some embodiments, analyzer 103 may perform a Fast Fourier Transform (FFT) (e.g., a 100 point FFT), although other types of transforms can also be used. The transform may generate a frequency domain representation of the frequency response of the noise received at the access device. One or more values indicating the frequency response (or inverse frequency response) may be stored. The stored frequency data for each access device is illustrated as <f> in column 156 of FIG. 9B. Analyzer 103 may repeat step 820 periodically as new data is collected based on the iteratively collected data in step 810. Analyzer 103 may store every iteration of data in 154-1 through 154-P, 155, and/or 156, or may store only the most recently collected (e.g., the most recent 2, 3, 4, etc. iterations)).

One of ordinary skills in the art would have been motivated because it would allow one to locate and correct the cause of dynamic distortions (See Wolcott et al.  ¶ [0003]).
However, it does not expressly teach wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device.
Lee et al., from analogous art, teaches wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device (See ¶¶ [0072], [0066], Teaches that step 460 may include storing information related to the wireless end device 310. In particular, the backend system may store information describing the wireless end device 310 that is received in the report at step 440. For example, if the wireless end device 310 is a security camera being connected to premises 301, the backend system may update a security system profile affiliated with the premises 301 to identify the make and model of the camera, serial number of the camera, and/or a list of capabilities of the camera. The backend system may also receive and store information, such as a MAC address and/or IP address of the end device 310 and/or connection (e.g., WiFi connection) characteristics of the end device 310 (e.g., capacity, noise level, type, speed, etc.). After the wireless end device 310 is connected using the activation SSID in step 440, the backend system and wireless end device 310 may exchange one or more communications so that the backend system may acquire various information regarding the wireless end device 310 and store such information in association with a user account. As described above, the gateways 304 may be configured to generate a data structure, including information representing that a new end device 310 is connected thereto and/or information describing the new end device 310. For example, the gateway 304 may generate a data structure with the IP address and/or MAC address of the new wireless end device 310, and transmit that data structure to the backend system so that the backend system can subsequently communicate with the wireless end device 310. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Lee et al.’s device data into Wolcott et al.’s database to create data structure that represents the new end device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee et al. into the combination of McFarland et al. and Wolcott et al. to facilitate connecting wireless devices to networks and provisioning the wireless devices with a remote system (e.g., a service provider, backend system, cloud, or other remote system) without requiring the user to enter specific network or device information.
One of ordinary skill in the art would have been motivated because it allows one to facilitate connecting wireless devices to networks and provisioning the wireless devices with a remote system (e.g., a service provider, backend system, cloud, or other remote system) without requiring the user to enter specific network or device information (See Lee et al. ¶ [0003]).

As to claim 3, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the system according to claim 1 above. McFarland et al. further teaches wherein the communication medium is one of a power line at a customer premises, twisted pair cable, coaxial cable, or optical fiber (See ¶ [0011], Teaches that a powerline interference analyzer can be implemented in the powerline network to detect the presence of powerline and non-powerline devices (“noise sources”) that can cause noise/interference on the powerline network.). 

As to claim 4, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the system according to claim 1 above. McFarland et al. further teaches wherein the communication medium is a wireless connection for at least one of Wi-Fi, Bluetooth, infrared, near-field, or Z- Wave communications (See ¶ [0053], Teaches that the electronic device 400 also includes a bus 410 (e.g., PCI, ISA, PCI-Express, HyperTransport , InfiniBand , NuBus, AHB, AXI, etc.), and network interfaces 404 that include at least one wired network interface (e.g., a powerline communication interface) or a wireless network interface (e.g., a WLAN interface, a Bluetooth® interface, a WiMAX interface, a ZigBee® interface, a Wireless USB interface, etc.)). 

As to claim 9, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the system according to claim 1 above. McFarland et al. further teaches wherein the extracted noise information comprises at least one noise characteristic, wherein the at least one noise characteristic includes a frequency spectrum of the noise (See ¶ [0023], Teaches that the power spectrum analyzer 126 can analyze a frequency variation of the powerline network noise characteristics (e.g., can analyze a noise power spectrum) to detect time-invariant and frequency-invariant noise patterns). 

As to claim 10, McFarland et al. teaches a noise profile generator, comprising: at least one processor; and non-transitory computer readable media having encoded thereon computer software comprising a set of instructions executable by the at least one processor to: based on an identification, by at least one noise information node, of a new end device that has been connected to a communication path, identify, based on a corresponding first unique identifier associated with the at least one noise information node and at a noise profile database, existing noise information associated with the communication path (See ¶ [0023], Teaches that at block 204, one or more noise patterns that are representative of a noise source signature are determined based on analyzing the powerline network noise characteristics. For example, the power spectrum analyzer 126 can determine the one or more noise patterns based on analyzing the powerline network noise characteristics. Noise generated by various devices in the powerline network 102 (i.e., a noise signature of the devices) can have specific time-domain characteristics and frequency-domain characteristics that can enable identification of the powerline and non-powerline devices that generated the noise (i.e., the noise sources)).

Wolcott et al., from analogous art, teaches associate a second unique identifier of the new end device with the extracted noise information (See ¶ [0056], Teaches that in 860, the attenuation factor AFn for the access devices may be stored in a database 190 as illustrated in FIG. 9D. For convenience, FIG. 9D shows data in a simple table. The table of FIG. 9D is merely one example of how data can be arranged in accordance with various embodiments. The actual format of data and/or the tables or other data structures used to organize that data will vary among different embodiments. For each access device, a row entry is included that contains an index 191 uniquely identifying the entry, an access device identifier 192, and an attenuation factor AFn.), 
subtract the existing noise information from the extracted noise information resulting in an added noise information (See ¶¶ [0040], Teaches that in other variations, a summed value (e.g., vector sum, sum of squared values, RMS, abs RMS, etc.) may be determined for the set of tap values themselves at the first and second sample times, respectively, and then a difference (e.g., subtraction, vector division, etc.) of the summed tap values may be used to compare noise received at different access devices), 
 (See ¶¶ [0050], [0051] Teaches that In some embodiments, analyzer 103 may perform a Fast Fourier Transform (FFT) (e.g., a 100 point FFT), although other types of transforms can also be used. The transform may generate a frequency domain representation of the frequency response of the noise received at the access device. One or more values indicating the frequency response (or inverse frequency response) may be stored. The stored frequency data for each access device is illustrated as <f> in column 156 of FIG. 9B. Analyzer 103 may repeat step 820 periodically as new data is collected based on the iteratively collected data in step 810. Analyzer 103 may store every iteration of data in 154-1 through 154-P, 155, and/or 156, or may store only the most recently collected (e.g., the most recent 2, 3, 4, etc. iterations)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wolcott et al. into McFarland et al. to locate and correct the cause of dynamic distortions.
One of ordinary skills in the art would have been motivated because it would allow one to locate and correct the cause of dynamic distortions (See Wolcott et al.  ¶ [0003]).
However, it does not expressly teach wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device.
Lee et al., from analogous art, teaches wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device (See ¶¶ [0072], [0066], Teaches that step 460 may include storing information related to the wireless end device 310. In particular, the backend system may store information describing the wireless end device 310 that is received in the report at step 440. For example, if the wireless end device 310 is a security camera being connected to premises 301, the backend system may update a security system profile affiliated with the premises 301 to identify the make and model of the camera, serial number of the camera, and/or a list of capabilities of the camera. The backend system may also receive and store information, such as a MAC address and/or IP address of the end device 310 and/or connection (e.g., WiFi connection) characteristics of the end device 310 (e.g., capacity, noise level, type, speed, etc.). After the wireless end device 310 is connected using the activation SSID in step 440, the backend system and wireless end device 310 may exchange one or more communications so that the backend system may acquire various information regarding the wireless end device 310 and store such information in association with a user account. As described above, the gateways 304 may be configured to generate a data structure, including information representing that a new end device 310 is connected thereto and/or information describing the new end device 310. For example, the gateway 304 may generate a data structure with the IP address and/or MAC address of the new wireless end device 310, and transmit that data structure to the backend system so that the backend system can subsequently communicate with the wireless end device 310. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Lee et al.’s device data into Wolcott et al.’s database to create data structure that represents the new end device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee et al. into the combination of McFarland et al. and Wolcott et al. to facilitate connecting wireless devices to networks and provisioning the wireless devices with a remote system (e.g., a service provider, backend system, cloud, or other remote system) without requiring the user to enter specific network or device information.
One of ordinary skill in the art would have been motivated because it allows one to facilitate connecting wireless devices to networks and provisioning the wireless devices with a remote system (e.g., a service provider, backend system, cloud, or other remote system) without requiring the user to enter specific network or device information (See Lee et al. ¶ [0003]).

As to claim 18, McFarland et al. teaches a method of noise profile generation comprising: identifying, by at least one noise information node, a new end device that has been connected to a communication path; and based on an identification, by the at least one noise information node, of the new end device that has been connected to the communication path, identifying, based on a corresponding first unique identifier associated with the at least one noise information node and at a noise profile database, existing noise information associated with the communication path (See ¶ [0023], Teaches that at block 204, one or more noise patterns that are representative of a noise source signature are determined based on analyzing the powerline network noise characteristics. For example, the power spectrum analyzer 126 can determine the one or more noise patterns based on analyzing the powerline network noise characteristics. Noise generated by various devices in the powerline network 102 (i.e., a noise signature of the devices) can have specific time-domain characteristics and frequency-domain characteristics that can enable identification of the powerline and non-powerline devices that generated the noise (i.e., the noise sources)).
However, it does not expressly teach associating a second unique identifier of the new end device with the extracted noise information, subtracting the existing noise information from the extracted noise information resulting in an added noise information, and generating, based on the added noise information, an isolated noise profile associated with the new end device, wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device.
Wolcott et al., from analogous art, teaches wherein each of the at least one noise information node has a first unique identifier and is further programmed to identify a new end device connected to the communication path (See ¶¶ [0022], [0020], Teaches that Analyzer 103 may communicate with hub 102 and/or other network elements over one or more network interfaces (i/f) 203. Interface 203 could be, e.g., a Gigabit Ethernet card, 802.11 wireless interface, etc. According to some embodiments, Analyzer 103 may process the retrieved data to characterize devices 101-1 through 101-n, to identify devices that share communication paths or portions of paths, to diagnose and locate network problems such as noise/interference ingress, to identify unauthorized and/or unprovisioned devices, and/or perform other operations described herein. A Gigabit Ethernet card or a 802.11 wireless interface both have a unique identifier known as a MAC address); 
associating a second unique identifier of the new end device with the extracted noise information (See ¶ [0056], Teaches that in 860, the attenuation factor AFn for the access devices may be stored in a database 190 as illustrated in FIG. 9D. For convenience, FIG. 9D shows data in a simple table. The table of FIG. 9D is merely one example of how data can be arranged in accordance with various embodiments. The actual format of data and/or the tables or other data structures used to organize that data will vary among different embodiments. For each access device, a row entry is included that contains an index 191 uniquely identifying the entry, an access device identifier 192, and an attenuation factor AFn.), 
subtracting the existing noise information from the extracted noise information resulting in an added noise information (See ¶¶ [0040], Teaches that in other variations, a summed value (e.g., vector sum, sum of squared values, RMS, abs RMS, etc.) may be determined for the set of tap values themselves at the first and second sample times, respectively, and then a difference (e.g., subtraction, vector division, etc.) of the summed tap values may be used to compare noise received at different access devices), 
and generating, based on the added noise information, an isolated noise profile associated with the new end device (See ¶¶ [0050], [0051] Teaches that In some embodiments, analyzer 103 may perform a Fast Fourier Transform (FFT) (e.g., a 100 point FFT), although other types of transforms can also be used. The transform may generate a frequency domain representation of the frequency response of the noise received at the access device. One or more values indicating the frequency response (or inverse frequency response) may be stored. The stored frequency data for each access device is illustrated as <f> in column 156 of FIG. 9B. Analyzer 103 may repeat step 820 periodically as new data is collected based on the iteratively collected data in step 810. Analyzer 103 may store every iteration of data in 154-1 through 154-P, 155, and/or 156, or may store only the most recently collected (e.g., the most recent 2, 3, 4, etc. iterations)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wolcott et al. into McFarland et al. to locate and correct the cause of dynamic distortions.
One of ordinary skills in the art would have been motivated because it would allow one to locate and correct the cause of dynamic distortions (See Wolcott et al.  ¶ [0003]).
However, it does not expressly teach wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device.
Lee et al., from analogous art, teaches wherein the second unique identifier of the new end device is one of: a serial number or hardware address of the new end device (See ¶¶ [0072], [0066], Teaches that step 460 may include storing information related to the wireless end device 310. In particular, the backend system may store information describing the wireless end device 310 that is received in the report at step 440. For example, if the wireless end device 310 is a security camera being connected to premises 301, the backend system may update a security system profile affiliated with the premises 301 to identify the make and model of the camera, serial number of the camera, and/or a list of capabilities of the camera. The backend system may also receive and store information, such as a MAC address and/or IP address of the end device 310 and/or connection (e.g., WiFi connection) characteristics of the end device 310 (e.g., capacity, noise level, type, speed, etc.). After the wireless end device 310 is connected using the activation SSID in step 440, the backend system and wireless end device 310 may exchange one or more communications so that the backend system may acquire various information regarding the wireless end device 310 and store such information in association with a user account. As described above, the gateways 304 may be configured to generate a data structure, including information representing that a new end device 310 is connected thereto and/or information describing the new end device 310. For example, the gateway 304 may generate a data structure with the IP address and/or MAC address of the new wireless end device 310, and transmit that data structure to the backend system so that the backend system can subsequently communicate with the wireless end device 310. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Lee et al.’s device data into Wolcott et al.’s database to create data structure that represents the new end device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee et al. into the combination of McFarland et al. and Wolcott et al. to facilitate connecting wireless 
One of ordinary skill in the art would have been motivated because it allows one to facilitate connecting wireless devices to networks and provisioning the wireless devices with a remote system (e.g., a service provider, backend system, cloud, or other remote system) without requiring the user to enter specific network or device information (See Lee et al. ¶ [0003]).

Claims 2, 8, 11-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 20120093240 A1) and Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1) and further in view of Hwang et al. (US 20150124891 A1).

As to claim 2, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the set of instructions are further executable by the at least one processor to: retrieve, from the at least one noise information node, the extracted noise information associated with the communication path; determine whether the at least one noise characteristic of the extracted noise information matches with one or more noise profiles at the noise profile database; generate, in response to determining that at least one noise characteristic of the extracted noise information does not match with the one or more noise profiles, a new noise profile based on the extracted noise information; 
Hwang et al., from analogous art, teaches wherein the set of instructions are further executable by the at least one processor to: retrieve, from the at least one noise information node, the extracted noise information associated with the communication path (See ¶ [0062], Teaches that detecting impulse noise includes multi-channel impulse noise detection based on multiple reference channels or multiple reference signals. Further depicted are single channel analysis blocks for each of the respective primary signal and reference signals. Each single channel analysis block may further indicate a start and end time of a detected impulse noise event); 
determine whether the at least one noise characteristic of the extracted noise information matches with one or more noise profiles at the noise profile database; generate (See ¶ [0102], Teaches that previously received and stored impulse noise events from the noise databases are provided to the clustering blocks which cluster the plurality of impulse noise events into groups resulting in clusters, respectively, representative of the impulse noise events provided by the noise databases); 
generate, in response to determining that at least one noise characteristic of the extracted noise information does not match with the one or more noise profiles, a new noise profile based on the extracted noise information (See ¶¶ [0105]-[0106], Teaches that  the classifier of the apparatus determines that an unknown type of impulse noise event has been detected and the collector captures and sends a waveform of the unknown type of impulse noise event to the clustering engine via the control interface); 
associate, at the noise profile database, at least one of the one or more end devices with the new noise profile (See ¶ [0105], Teaches that the clustering engine updates the plurality of noise mitigation strategies and classification stored in the database based on the new samples of impulse noises uploaded to the clustering engine); 
and identify, based on either the new noise profile or a matching noise profile of the one or more noise profiles, the at least one noise source on the communication path (See ¶ [0078], Teaches that classifying the detected impulse noise includes: (a) applying distinct classification filters to one of a plurality of reference channels, in which each of the distinct classification filters correspond to a different class; (b) grading effectiveness (e.g., via a validator) of each of the distinct classification filters based on a decrease of energy output from each of the plurality of reference channels; and (c) ranking the distinct classification filters based on the grading to establish a classification for the detected impulse noise).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang et al. into the combination of McFarland et al. and Wolcott et al. and Lee et al. to detect impulse noises and attempt to mitigate them based on an applied mitigation strategy taken from the available impulse noise mitigation strategies.
(See Hwang et al. ¶ [0021]).

As to claim 8, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. teaches the system according to claim 2 above. Wolcott et al. further teaches wherein the set of instructions of the noise profile generator further comprises instructions that cause the processor to: identify, based on the new noise profile or the matching noise profile, at least one secondary end device on a second communication path (See ¶ [0020], Teaches that the Analyzer may process the retrieved data to characterize devices 101-1 through 101-n, to identify devices that share communication paths or portions of paths, to diagnose and locate network problems such as noise/interference ingress, to identify unauthorized and/or non-provisioned devices, and/or perform other operations described).

As to claim 11, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the noise profile generator according to claim 10 above. However, it does not expressly teach wherein the set of instructions are further executable by the at least one processor to: retrieve, via a noise information repository, extracted noise information associated with the communication path between a communication gateway and one or more end devices, utilizing a communication medium; determine whether at least one noise characteristic of the extracted noise information matches with one or 
Hwang et al., from analogous art, teaches wherein the set of instructions are further executable by the at least one processor to: retrieve, via a noise information repository, extracted noise information associated with the communication path between a communication gateway and one or more end devices, utilizing a communication medium (See ¶ [0062], Teaches that detecting impulse noise includes multi-channel impulse noise detection based on multiple reference channels or multiple reference signals. Further depicted are single channel analysis blocks for each of the respective primary signal and reference signals. Each single channel analysis block may further indicate a start and end time of a detected impulse noise event); 
determine whether at least one noise characteristic of the extracted noise information matches with one or more noise profiles at the noise profile database (See ¶ [0102], Teaches that previously received and stored impulse noise events from the noise databases are provided to the clustering blocks which cluster the plurality of impulse noise events into groups resulting in clusters, respectively, representative of the impulse noise events provided by the noise databases); 
(See ¶¶ [0105]-[0106], Teaches that  the classifier of the apparatus determines that an unknown type of impulse noise event has been detected and the collector captures and sends a waveform of the unknown type of impulse noise event to the clustering engine via the control interface); 
associate, at the noise profile database, at least one of the one or more end devices with the new noise profile (See ¶ [0105], Teaches that the clustering engine updates the plurality of noise mitigation strategies and classification stored in the database based on the new samples of impulse noises uploaded to the clustering engine); 
and identify, based on either the new noise profile or a matching noise profile of the one or more noise profiles, at least one noise source on the communication path (See ¶ [0078], Teaches that classifying the detected impulse noise includes: (a) applying distinct classification filters to one of a plurality of reference channels, in which each of the distinct classification filters correspond to a different class; (b) grading effectiveness (e.g., via a validator) of each of the distinct classification filters based on a decrease of energy output from each of the plurality of reference channels; and (c) ranking the distinct classification filters based on the grading to establish a classification for the detected impulse noise). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang et al. into 
One of ordinary skill in the art would have been motivated because it allows one to detect impulse noises and attempt to mitigate them based on an applied mitigation strategy taken from the available impulse noise mitigation strategies (See Hwang et al. ¶ [0021]).

As to claim 12, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. teaches the noise profile generator according to claim 11 above. McFarland et al. further teaches wherein the communication medium is one of a power line at a customer premises, twisted pair cable, coaxial cable, or optical fiber (See ¶ [0011], Teaches that a powerline interference analyzer can be implemented in the powerline network to detect the presence of powerline and non-powerline devices (“noise sources”) that can cause noise/interference on the powerline network.). 

As to claim 13, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. teaches the noise profile generator according to claim 11 above. McFarland et al. further teaches wherein the communication medium is a wireless connection for at least one of Wi-Fi, Bluetooth, infrared, near-field, or Z-Wave communications (See ¶ [0053], Teaches that the electronic device 400 also includes a bus 410 (e.g., PCI, ISA, PCI-Express, HyperTransport , InfiniBand , NuBus, AHB, AXI, etc.), and network interfaces 404 that include at least one wired network interface (e.g., a powerline communication interface) or a wireless network interface (e.g., a WLAN interface, a Bluetooth® interface, a WiMAX interface, a ZigBee® interface, a Wireless USB interface, etc.)). 

As to claim 16, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. teaches the noise profile generator according to claim 11 above. Wolcott et al. further teaches wherein the set of instructions further comprises instructions that cause the processor to: identify, based on the new noise profile or the matching noise profile, at least one secondary end device on a second communication path (See ¶ [0020], Teaches that the Analyzer may process the retrieved data to characterize devices 101-1 through 101-n, to identify devices that share communication paths or portions of paths, to diagnose and locate network problems such as noise/interference ingress, to identify unauthorized and/or non-provisioned devices, and/or perform other operations described).

As to claim 17, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. teaches the noise profile generator according to claim 11 above. McFarland et al. further teaches wherein the at least one noise characteristic includes a frequency spectrum of the noise signal, power spectral density, transient markers, time of day of occurrence, or occurrence patterns (See ¶ [0023], Teaches that the power spectrum analyzer 126 can analyze a frequency variation of the powerline network noise characteristics (e.g., can analyze a noise power spectrum) to detect time-invariant and frequency-invariant noise patterns). 

As to claim 19, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the method according to claim 18 above. However, it does not expressly teach further comprising: extracting, via the at least one noise information node, noise information present on the communication path from the customer gateway to at least one of one or more end devices, the communication path utilizing a communication medium; transmitting, via the at least one noise information node, the extracted noise information to a noise information repository; retrieving, via the noise information repository, the extracted noise information associated with the communication path; determining, via a noise profile generator, whether at least one noise characteristic of the extracted noise information matches with one or more noise profiles at the noise profile database, wherein each of the one or more noise profiles comprises at least one noise characteristic derived from noise information, wherein each of the one or more noise profiles is respectively associated with at least one noise source; generating, via the noise profile generator, in response to determining that at least one noise characteristic of the extracted noise information does not match with the one or more noise profiles, a new noise profile based on the extracted noise information; associating, at the noise profile database, at least one of the one or more end devices with the new noise profile; and identifying, based on either the new noise profile or a matching noise profile of the one or more noise profiles, the at least one noise source on the communication path.
Hwang et al., from analogous art, teaches further comprising: extracting, via the at least one noise information node, noise information present on the communication (See ¶ [0042], Teaches that the apparatus includes: an impulse noise detector (noise information node) to detect impulse noise affecting communications on the DSL line); 
transmitting, via the at least one noise information node, the extracted noise information to a noise information repository (See ¶ [0105], Teaches that  the apparatus further includes a collector to collect new samples of impulse noises. Such samples may be input into the noise database); 
retrieving, via the noise information repository, the extracted noise information associated with the communication path (See ¶ [0102], Teaches that previously received and stored impulse noise events from the noise databases are provided to the clustering blocks); 
determining, via a noise profile generator, whether at least one noise characteristic of the extracted noise information matches with one or more noise profiles at the noise profile database, wherein each of the one or more noise profiles comprises at least one noise characteristic derived from noise information, wherein each of the one or more noise profiles is respectively associated with at least one noise source (See ¶ [0102], Teaches that previously received and stored impulse noise events from the noise databases are provided to the clustering blocks which cluster the plurality of impulse noise events into groups resulting in clusters, respectively, representative of the impulse noise events provided by the noise databases); 
generating, via the noise profile generator, in response to determining that at least one noise characteristic of the extracted noise information does not match with the (See ¶¶ [0105]-[0106], Teaches that  the classifier of the apparatus determines that an unknown type of impulse noise event has been detected and the collector captures and sends a waveform of the unknown type of impulse noise event to the clustering engine via the control interface); 
associating, at the noise profile database, at least one of the one or more end devices with the new noise profile (See ¶ [0105], Teaches that the clustering engine updates the plurality of noise mitigation strategies and classification stored in the database based on the new samples of impulse noises uploaded to the clustering engine); 
and identifying, based on either the new noise profile or a matching noise profile of the one or more noise profiles, the at least one noise source on the communication path (See ¶ [0078], Teaches that classifying the detected impulse noise includes: (a) applying distinct classification filters to one of a plurality of reference channels, in which each of the distinct classification filters correspond to a different class; (b) grading effectiveness (e.g., via a validator) of each of the distinct classification filters based on a decrease of energy output from each of the plurality of reference channels; and (c) ranking the distinct classification filters based on the grading to establish a classification for the detected impulse noise). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang et al. into the combination of McFarland et al. and Wolcott et al. and Lee et al. to detect impulse 
One of ordinary skill in the art would have been motivated because it allows one to detect impulse noises and attempt to mitigate them based on an applied mitigation strategy taken from the available impulse noise mitigation strategies (See Hwang et al. ¶ [0021]).

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 20120093240 A1) and Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1) and further in view of Gomez Martinez et al. (US 20130279552 A1).

As to claim 5, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the system according to claim 1 above.  However, it does not expressly teach wherein the communication medium comprises a transmission spectrum, wherein the transmission spectrum includes a plurality of sub-carrier channels, each sub-carrier channel spanning a respective frequency range within the transmission spectrum, wherein each of the at least one noise information node is a wireless transceiver programmed to: receive, from the customer gateway, a signal on each of the plurality of sub-carrier channels, wherein the extracted noise information is extracted respectively from each of the plurality of subcarrier channels; and determine, based on the extracted noise information, a signal-to-noise ratio respectively for each of the sub-carrier channels.
(See ¶¶ [0037], [0056]-[0059], Teaches that signals exchanged between the nodes by the transceivers may include multicarrier symbols that each includes a plurality of tones or sub-channels. Each of the tones within a multicarrier symbol may have data bits modulated thereon that are intended for delivery from one of the nodes to another. In an implementation, the transmitter is arranged to modulate the data bits onto the tones and transmit the signals including the tones via the network A and/or B. If included, the encoder is arranged to receive data (e.g., from a user device) for communication to a receiving device coupled to the transceiver via a wireless or wire line medium. More specifically, the encoder is arranged to translate incoming data bit streams into in-phase and quadrature components for the plurality of tones); 
and determine, based on the extracted noise information, a signal-to-noise ratio respectively for each of the sub-carrier channels (See ¶ [0088], Teaches that process includes directing the node to adjust the power output at the node to a value resulting in a level of noise at the first network that is less than a preselected threshold. For example, the preselected threshold may be measured in terms of a signal to noise ratio).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gomez Martinez et al. into the combination of McFarland et al. and Wolcott et al. and Lee et al. to it provide noise reduction between proximate networks by minimizing, if not eliminating, interference from nearby network transmissions.
One of ordinary skills in the art would have been motivated because it would provide noise reduction between proximate networks by minimizing, if not eliminating, interference from nearby network transmissions (See Gomez Martinez et al. ¶ [0010]).

As to claim 6, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Gomez Martinez et al. teaches the system according to claim 5 above.  However, it does not expressly teach wherein the transceiver includes at least one of a discrete multitone (DMT) receiver or orthogonal frequency division multiple access (OFDMA) receiver.
Gomez Martinez et al., from analogous art, teaches wherein the transceiver includes at least one of a discrete multitone (DMT) receiver or orthogonal frequency division multiple access (OFDMA) receiver (See ¶ [0036], Teaches that in an embodiment according the invention in the third aspect at least one of the plurality of transceivers comprises an Orthogonal Frequency Division Multiplexing (OFDM) multicarrier apparatus including a transceiver and a controller).

One of ordinary skills in the art would have been motivated because it would provide noise reduction between proximate networks by minimizing, if not eliminating, interference from nearby network transmissions (See Gomez Martinez et al. ¶ [0010]).

As to claim 20, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the method according to claim 19 above.  However, it does not expressly teach wherein the communication medium comprises a transmission spectrum, wherein the transmission spectrum includes a plurality of sub-carrier channel, each sub-carrier channel spanning a respective frequency range within the transmission spectrum, the method further comprising: retrieving, via the noise information repository, extracted noise information respectively from each of the plurality of sub-carrier channels, wherein the extracted noise information is extracted respectively from each of the subcarrier channels; and determine, based on the extracted noise information, a signal-to-noise ratio respectively for each of the sub-carrier channels.
Gomez Martinez et al., from analogous art, teaches wherein the communication medium comprises a transmission spectrum, wherein the transmission spectrum includes a plurality of sub-carrier channel, each sub-carrier channel spanning a respective frequency range within the transmission spectrum, the method further (See ¶¶ [0037], [0056]-[0059], Teaches that signals exchanged between the nodes by the transceivers may include multicarrier symbols that each includes a plurality of tones or sub-channels. Each of the tones within a multicarrier symbol may have data bits modulated thereon that are intended for delivery from one of the nodes to another. In an implementation, the transmitter is arranged to modulate the data bits onto the tones and transmit the signals including the tones via the network A and/or B. If included, the encoder is arranged to receive data (e.g., from a user device) for communication to a receiving device coupled to the transceiver via a wireless or wire line medium. More specifically, the encoder is arranged to translate incoming data bit streams into in-phase and quadrature components for the plurality of tones); 
and determine, based on the extracted noise information, a signal-to-noise ratio respectively for each of the sub-carrier channels (See ¶ [0088], Teaches that process includes directing the node to adjust the power output at the node to a value resulting in a level of noise at the first network that is less than a preselected threshold. For example, the preselected threshold may be measured in terms of a signal to noise ratio).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gomez Martinez et al. into the combination of McFarland et al. and Wolcott et al. and Lee et al. to it 
One of ordinary skills in the art would have been motivated because it would provide noise reduction between proximate networks by minimizing, if not eliminating, interference from nearby network transmissions (See Gomez Martinez et al. ¶ [0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 20120093240 A1) and Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1) and further in view of Mirfakhraei et al. (US 20090034592 A1).

As to claim 7, the combination of McFarland et al. and Wolcott et al. and Lee et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein a crosstalk noise is cancelled from the extracted noise information, wherein the crosstalk noise of a near-end transceiver of the at least one customer node is canceled with the crosstalk noise of a corresponding far-end transceiver of the at least one customer node.
Mirfakhraei et al., from analogous art, teaches wherein a crosstalk noise is cancelled from the extracted noise information, wherein the crosstalk noise of a near-end transceiver of the at least one customer node is canceled with the crosstalk noise of a corresponding far-end transceiver of the at least one customer node (See ¶¶ [0044], [0041], [0009], [0015], Teaches that following canceller digital filter, the filtered signal sequence is converted and grouped into “windows” by frame alignment function, for application of a Fast Fourier Transform (FFT) by DFT demodulator function. Frame alignment function also comprehends and removes the cyclic extension, if any. The demodulated frequency domain data z(p) produced by DFT function is then applied to frequency domain equalizer (FEQ), for recovery of an estimate of an originally transmitted data sequence s(p) by applying the inverse of an estimate of the channel response function. However, as mentioned above, this invention is also equally applicable to cancelling noise, crosstalk, and interference in received upstream traffic, and as such is also preferably realized in CO modem 30 as well. As evident from the foregoing description, the data rate attained in such DSL communications is limited by the noise present on the various subchannels, because the bit loading of each subchannel depends on the signal-to-noise ratio at that subchannel frequency. As is well known in the art, the effects of “crosstalk” dominate the noise in modern DSL links. Crosstalk is, of course, noise present on one communications link that results from the coupling, to that link, of signals and noise from other communications links in the physical vicinity. “Far-end” crosstalk (FEXT), on the other hand, is crosstalk noise coupling onto one link from other links in the physical vicinity, carrying communications in the same direction (i.e., upstream or downstream) as the received signal of concern. Indeed, crosstalk and other interference will often dominate the true signal being carried over the DSL link, at a ratio of tens of dB. It is therefore an object of this invention to provide circuitry and a corresponding method for cancellation of cross-talk and narrow-band interference in a digital subscriber line (DSL) environment).

One of ordinary skill in the art would have been motivated because it allows one to remove the effects of crosstalk and RF interference prior to demodulation (See Mirfakhraei et al. ¶ [0021]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 20120093240 A1) and Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1) and Hwang et al. (US 20150124891 A1) and further in view of Gomez Martinez et al. (US 20130279552 A1).

As to claim 14, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. teaches the noise profile generator according to claim 11 above.  However, it does not expressly teach wherein the communication medium comprises a transmission spectrum, wherein the transmission spectrum includes a plurality of sub-carrier channel, each sub-carrier channel spanning a respective frequency range within the transmission spectrum, the set of instructions further comprises instructions that cause the processor to: retrieve, via the noise information repository, extracted noise information respectively from each of the plurality of sub-carrier channels, wherein the extracted noise information is extracted respectively from each of the subcarrier 
Gomez Martinez et al., from analogous art, teaches wherein the communication medium comprises a transmission spectrum, wherein the transmission spectrum includes a plurality of sub-carrier channel, each sub-carrier channel spanning a respective frequency range within the transmission spectrum, the set of instructions further comprises instructions that cause the processor to: retrieve, via the noise information repository, extracted noise information respectively from each of the plurality of sub-carrier channels, wherein the extracted noise information is extracted respectively from each of the subcarrier channels (See ¶¶ [0037], [0056]-[0059], Teaches that signals exchanged between the nodes by the transceivers may include multicarrier symbols that each includes a plurality of tones or sub-channels. Each of the tones within a multicarrier symbol may have data bits modulated thereon that are intended for delivery from one of the nodes to another. In an implementation, the transmitter is arranged to modulate the data bits onto the tones and transmit the signals including the tones via the network A and/or B. If included, the encoder is arranged to receive data (e.g., from a user device) for communication to a receiving device coupled to the transceiver via a wireless or wire line medium. More specifically, the encoder is arranged to translate incoming data bit streams into in-phase and quadrature components for the plurality of tones); 
and determine, based on the extracted noise information, a signal-to-noise ratio respectively for each of the sub-carrier channels (See ¶ [0088], Teaches that process includes directing the node to adjust the power output at the node to a value resulting in a level of noise at the first network that is less than a preselected threshold. For example, the preselected threshold may be measured in terms of a signal to noise ratio).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Gomez Martinez et al. into the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. to it provide noise reduction between proximate networks by minimizing, if not eliminating, interference from nearby network transmissions.
One of ordinary skills in the art would have been motivated because it would provide noise reduction between proximate networks by minimizing, if not eliminating, interference from nearby network transmissions (See Gomez Martinez et al. ¶ [0010]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. (US 20120093240 A1) and Wolcott et al. (US 20140153624 A1) and Lee at al. (US 20190306028 A1) and Hwang et al. (US 20150124891 A1) and Gomez Martinez et al. (US 20130279552 A1) and further in view of Mirfakhraei et al. (US 20090034592 A1).

As to claim 15, the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. and Gomez Martinez et al. teaches the noise profile generator according to claim 14 above. However, it does not expressly teach wherein the set of instructions further comprises instructions that cause the processor to: cancel, from the extracted noise information, a crosstalk noise, wherein the crosstalk noise of a near-end 
Mirfakhraei et al., from analogous art, wherein the set of instructions further comprises instructions that cause the processor to: cancel, from the extracted noise information, a crosstalk noise, wherein the crosstalk noise of a near-end transceiver on the communication path is canceled with the crosstalk noise of a corresponding far-end transceiver on the communication path (See ¶¶ [0044], [0041], [0009], [0015], Teaches that following canceller digital filter, the filtered signal sequence is converted and grouped into “windows” by frame alignment function, for application of a Fast Fourier Transform (FFT) by DFT demodulator function. Frame alignment function also comprehends and removes the cyclic extension, if any. The demodulated frequency domain data z(p) produced by DFT function is then applied to frequency domain equalizer (FEQ), for recovery of an estimate of an originally transmitted data sequence s(p) by applying the inverse of an estimate of the channel response function. However, as mentioned above, this invention is also equally applicable to cancelling noise, crosstalk, and interference in received upstream traffic, and as such is also preferably realized in CO modem 30 as well. As evident from the foregoing description, the data rate attained in such DSL communications is limited by the noise present on the various subchannels, because the bit loading of each subchannel depends on the signal-to-noise ratio at that subchannel frequency. As is well known in the art, the effects of “crosstalk” dominate the noise in modern DSL links. Crosstalk is, of course, noise present on one communications link that results from the coupling, to that link, of signals and noise from other communications links in the physical vicinity. “Far-end” crosstalk (FEXT), on the other hand, is crosstalk noise coupling onto one link from other links in the physical vicinity, carrying communications in the same direction (i.e., upstream or downstream) as the received signal of concern. Indeed, crosstalk and other interference will often dominate the true signal being carried over the DSL link, at a ratio of tens of dB. It is therefore an object of this invention to provide circuitry and a corresponding method for cancellation of cross-talk and narrow-band interference in a digital subscriber line (DSL) environment).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mirfakhraei et al. into the combination of McFarland et al. and Wolcott et al. and Lee et al. and Hwang et al. and Gomez Martinez et al. to remove the effects of crosstalk and RF interference prior to demodulation.
One of ordinary skill in the art would have been motivated because it allows one to remove the effects of crosstalk and RF interference prior to demodulation (See Mirfakhraei et al. ¶ [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolcott et al (US 20150029869 A1) teaches disclosed are systems and methods for detecting and locating ingress of an over-the-air signal into a wired communications 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        07/15/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454